Citation Nr: 1421501	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to August 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, denied service connection for hearing loss and tinnitus.

The Veteran testified before the undersigned at a March 2012 Travel Board hearing.  The hearing transcript is of record.  In April 2012, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has recharacterized this matter as one concerning an acquired psychiatric disorder to include PTSD and depression, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence does not support a diagnosis of PTSD, depression, or any other acquired psychiatric disorder during the appeal period.



CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD and depression have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via an October 2010 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records have been obtained and associated with the claims file.  The Veteran has not reported any VA or private treatment for his claimed psychiatric disorder.  No outstanding evidence has been identified that has not otherwise been obtained.

Discussion of the Veteran's March 2012 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for PTSD was identified as an issue at the hearing.  Sources of evidence relevant in this regard were identified during this process.  Moreover, the record was held open for 30 days in order to enable the Veteran to submit medical evidence of a diagnosis or treatment for PTSD, depression, or any other acquired psychiatric disorder.  No records related to his claimed psychiatric disorder have been submitted.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to the Veteran's claim for an acquired psychiatric disorder.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, there is no medical evidence of a diagnosis of PTSD, depression or any other acquired psychiatric disorder.  Service treatment records are negative for evidence of a psychiatric disorder and there is no record of any post-service treatment, VA or private, for the claimed psychiatric disorder.  As noted above, the Board held the record open for 30 days, to allow the Veteran time to submit medical evidence to support his claims, but no records pertinent to the claimed psychiatric disorder have been submitted.  The Veteran is also not deemed competent to render a diagnosis in this instance.  Given the absence of competent evidence of a current diagnosis or symptoms of an acquired psychiatric disorder, VA has no duty to provide an examination or obtain a medical opinion in response to the claim for service connection for an acquired psychiatric disorder.

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability, such as a psychosis, has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).




As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Except where this traumatic event occurs while engaged in combat with the enemy, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Analysis

The Veteran contends that he has PTSD, related to his active military service in the Navy.  Specifically, he has reported that stress related to an unauthorized visit to sick bay and treatment for the mumps in the military and his subsequent dishonorable discharge (later changed to honorable) for disobeying orders from his superior, led to his development of PTSD.  

During his March 2012 Travel Board hearing, the Veteran also reported symptoms of depression, sleep deprivation and waking up in cold sweats, but he also reported that he had never talked to a doctor about his claimed psychiatric symptoms and that he had never been treated for or diagnosed with PTSD, depression, or any other psychiatric disorder. 

The Board notes that despite the Veteran's assertions, the medical evidence of record does not contain a diagnosis of PTSD, depression, or any other acquired psychiatric disorder.  He was advised of such at his personal hearing.  He also offered the opportunity to present evidence of a current diagnosis or treatment but failed to do so.  Put another way, there is a complete lack of evidence of a diagnosed psychiatric disability during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, his service treatment records are negative for any evidence of a psychiatric disorder.  

The only evidence of a current psychiatric is the Veteran's lay statements that he suffers from a psychiatric disability manifested by depression and sleep problems.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an acquired psychiatric disorder, including PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric disorders/disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report sleep disturbance and feeling sad/depressed, there is no indication that the Veteran is competent to etiologically to render a psychiatric diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present psychiatric disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's claim for an acquired psychiatric must be denied.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Veteran contends that he has current hearing loss and tinnitus as a result of noise exposure from gunfire on the rifle range without ear protection in service.  

In an April 2012 treatment record, private audiologist, T.A. noted that the Veteran complained of hearing loss, in that he had difficulty understanding in most listening situations, and tinnitus in both ears.  The Veteran also repeated his contentions of exposure to "excessively loud noise" on the firing range in service.  However, he also reported having a variety of non-military jobs, which the Board notes may have exposed him to excessive levels of noise, including truck driver, carnival worker, factory work, and farming.  Audiometric testing at that time revealed bilateral hearing loss for VA compensation purposes, in accordance with 38 C.F.R. § 3.385, and the examiner's diagnosis was mild to moderately severe sensorineural hearing loss bilaterally.  She noted that exposure to excessively loud sounds can result in sensorineural hearing loss and tinnitus, and concluded that it is "possible" that the Veteran's exposure to noise during his time in the military contributed to his hearing loss and tinnitus.  However, she also stated that "further investigation" was necessary.

While T.A.'s April 2012 statement is competent medical evidence, her statement is no more than speculative and, thus, insufficient to support the grant of service connection.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  

The Board also finds that the April 2012 opinion from T.A. is incomplete and therefore, inadequate, because she indicated that further investigation was necessary to determine whether the Veteran's diagnosed hearing loss and tinnitus were caused by his reported noise exposure in service.  

Nevertheless, the Board finds that the April 2012 statement from T.A. triggers VA's duty to assist in providing the claimant with a VA examination, as her opinion indicates that the Veteran has current hearing loss and tinnitus that may be associated with service. 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the etiology of any current hearing loss and tinnitus.  The examiner should review the claims folder and note that review in the report.  The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss or tinnitus is the result of noise exposure or other injury or disease in active service.  The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

2.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


